329 S.E.2d 392 (1985)
313 N.C. 508
Hugh W. JOHNSTON and Audrey S. Johnston
v.
GASTON COUNTY, Martin Eudy, the Tax Supervisor for Gaston County, and Trumble-McGuirk & Associates, a division of Cole-Layer-Trumble Company, the Ohio Casualty Insurance Company, an Ohio Corporation.
No. 45P85.
Supreme Court of North Carolina.
April 2, 1985.
Mullen, Holland & Cooper, Gastonia, for defendant.
Basil L. Whitener, Anne M. Lamm, Gastonia, for plaintiff.
Stott, Hollowell, Palmer, & Windham, Gastonia, for Gaston County & Martin Eudy.
Several Defendants' petition for discretionary review under G.S. § 7A-31. Denied.